     Case 1:19-cv-01564-DAD-JLT Document 22 Filed 02/12/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   KY'ASIA BAGSBY, an individual;                     Case No. 1:19-cv-01564-NONE-JLT
12                  Plaintiff,                          ORDER DIRECTING THE CLERK OF
                                                        COURT TO ASSIGN A DISTRICT
13          vs.                                         JUDGE AND TO CLOSE THE ACTION
                                                        (Doc. 21)
14
     UNITED FASHIONS OF TEXAS,
15   LLC, a Texas limited liability company;
     and DOES 1 through 50, inclusive;
16
                    Defendants.
17
18          The parties have stipulated, under Federal Rules of Civil Procedure Rule 41(a)(1(A)(1),

19   to dismiss the action with prejudice with both parties to bear their own fees and costs. (Doc. 9)
20   Accordingly, the Clerk of Court is DIRECTED to assign a district judge for the purpose of
21   closing this case and then to close this action.
22
23   IT IS SO ORDERED.
24
        Dated:     February 11, 2021                           /s/ Jennifer L. Thurston
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28
